 



GMP Amendment Number 10
     This Separate GMP Amendment is executed this 27th day of October, 2006, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project as identified therein.

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 10 and all Work previously
authorized pursuant to GMP Amendments shall be $389,077,027 and that the GMP is
accounted as follows: (a) the Preconstruction Services equal $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $19,255,989, (c) the
Cost of the Work equals $343,455,542, (d) the Construction Manager’s Fee equals
$12,025,000, (e) Contingency equals $7,228,280, (f) the Phase II General
Conditions, Contingency, Fee & Insurance equals $896,224, (g) the Phase II Cost
of the Work equals $5,615,436, and (h) the Mock-up Room Cost of Work equals
$250,557).

      OWNER   CONSTRUCTION MANAGER GAYLORD NATIONAL, LLC   PERINI TOMPKINS JOINT
VENTURE By: Gaylord Hotels, LLC sole member    

              By:
Title:   /s/ David C. Kloeppel
 
EVP
 
  By:
Title:   /s/ Mark Makary
 
Principle in Charge
 

